Citation Nr: 1226516	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for right foot peripheral neuropathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for left foot peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to May 1967, and from November 1970 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi RO.  By a rating action in September 2007, the RO granted service connection for type II diabetes mellitus and assigned a 10 percent disability rating, effective March 26, 2007.  Subsequently, in an October 2008 rating action, the RO granted service connection for diabetic neuropathy, right foot, and diabetic neuropathy, left foot, each evaluated as 10 percent disabling, effective from April 3, 2008; that rating action also increased the evaluation for diabetes mellitus, type II, from 10 percent to 20 percent, effective April 3, 2008.  In February 2009, the RO assigned an effective date of March 26, 2007, for the 20 percent rating for diabetes, and an effective date of February 28, 2008, for the grant of service connection for diabetic neuropathy of the feet.  

In a February 2008 rating decision, the RO denied service connection for tinnitus.  A notice of disagreement (NOD) was received in August 2008.  A statement of the case (SOC), addressing that issue was issued in March 2009.  However, on his April 2009 substantive appeal (VA Form 9), the Veteran specifically stated that he was only appealing the issues of higher ratings for diabetes and peripheral neuropathy of the feet.  38 C.F.R. §§ 20.200, 20.202 (2011).  


FINDINGS OF FACT

1.  The Veteran's diabetes requires the use of insulin and a restricted diet, but does not require the regulation of activities.  

2.  The Veteran's right foot neuropathy is characterized by hypoesthesia involving the plantar aspect, and depressed pinprick and light touch sensation.  There is no evidence of severe incomplete paralysis of the posterior tibial nerve. 

3.  The Veteran's left foot disorder is characterized by hypoesthesia involving the plantar aspect, and depressed pinprick and light touch sensation.  There is no evidence of severe incomplete paralysis of the posterior tibial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).  

2.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4 .7, 4.20, 4.21, 4.27, 4.120, 4.124a, Diagnostic Code 8525 (2011).  

3.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4 .7, 4.20, 4.21, 4.27, 4.120, 4.124a, Diagnostic Code 8525 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  See also 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2007 and September 2007 from the RO to the Veteran, which was issued prior to the RO decisions in September 2007 and October 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Consequently, this letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this rating issue.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  The reports include all that is necessary to rate the disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records show that the Veteran served on active duty from July 1964 to May 1967 and from November 1970 to June 1989.  He served in Vietnam from May 1966 to May 1967.  He was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, the Navy Achievement Medal, and the Navy Unit Commendation Ribbon.  

The Veteran's initial claim for service connection was received in March 2007.  Submitted in support of the claim were VA as well as private treatment reports from Keesler Air Force Base Medical Center dated from September 1997 through July 2007.  These records indicate that the Veteran was diagnosed with diabetes mellitus, and was treated with insulin and oral medications.  During a clinical visit in August 2003, it was noted that the Veteran was seen for evaluation of mild elevated fasting blood sugar; the assessment was borderline diabetic.  When seen in October 2003, it was noted that the Veteran had a newly onset diabetes mellitus with neuropathy.  In May 2006, the Veteran was seen for complaints of increased thirst in the last few weeks; he had been checking his blood sugar at home.  He was on Zocor in 2004 but quit a few weeks earlier.  The assessment was diabetes mellitus, microalbumin.  The Veteran was seen for a follow-up evaluation of his diabetes in June 2007.  

The Veteran was afforded a VA examination in August 2008.  At that time, it was noted that he was diagnosed with diabetes while on active duty in 1988.  It was noted that the Veteran's only complaint was of pain and numbness in his feet.  The Veteran indicated that, due to pain and numbness in his feet, he found it more difficult to continue his job as a maintenance worker with all the ambulation necessary.  The Veteran noted that he will occasionally have a hypoglycemic reaction, but those episodes occur about every two weeks, and he takes a small piece of candy, and they abate quite quickly.  His feet are numb and feel cold.  The Veteran related that the plantar surface was very painful, making it difficult to walk without discomfort.  He was currently taking Glucophage/Metformin and the tries to maintain a low carbohydrate diet.  The Veteran reported visiting his diabetic care provider once a month.  He stated that he has a history of hypertension, but this was diagnosed in 1972; therefore, it would not be a direct or proximate cause of diabetes.  He had no history of renal insufficiency and no history of coronary artery disease.  He complained of pain and numbness of both feet, especially of the toes which are very painful.  He denied bladder or bowel impairment, and he denied erectile dysfunction.  

On examination, the Veteran was described as well-developed, well-nourished and appeared in no acute distress.  He was oriented x3 with appropriate behavior, apparent comprehension, and coherent answers.  Extraocular movements were full bilaterally.  Cranial nerves II-XII were grossly intact.  The abdomen was soft, slightly spherical with normal bowel sounds without palpable tenderness, masses, or organomegaly.  He had no inguinal mass, hernia or muscle wall abnormalities.  He had a ventral bulge, but no actual herniation.  The examiner noted some loss of turgor from just above the ankles distally.  The feet were a little bit scaly, diabetic dermopathy.  He had onychomycosis in all 10 toenails.  His gait and posture were normal.  Deep tendon reflexes, triceps right trace and left trace.  Biceps right trace and left trace.  Brachioradialis right trace, left trace.  Patellar right trace and left trace.  Achilles right trace and left trace.  He had no muscular atrophy.  Strength test was 5/5 both upper and lower extremities and symmetrical.  He was able to walk on his toes and his heels.  He had normal and equal sensation to pinprick and light touch bilaterally, except for both feet below the ankles.  Vibratory sense was prominent at the knees, but diminished to about 50 percent at both the ankles and 0 percent at both large toes.  The Veteran had moderated pes planus bilaterally.  X-ray study of the feet revealed very mild pes planus and minimal calcaneal spur formation on the right.  The pertinent diagnoses were diabetes mellitus, type 2 and diabetic neuropathy both feet.  

An October 2008 rating decision increased the evaluation for diabetes mellitus from 10 percent to 20 percent, effective April 3, 2008; that rating action also granted service connection for diabetic neuropathy, right foot and diabetic neuropathy, left foot, each rated as 10 percent disabling, effective April 3, 2008.  

Received in February 2009 were VA progress notes dated from October 2008 through January 2009.  These records reflect ongoing treatment for diabetes mellitus.  The Veteran was seen for podiatry consultation in October 2008; at that time, he complained of painful burning and stinging of his feet.  It was noted that the Veteran was a diabetic with good glycemic control; he had no feeling in his feet, but they hurt and feel very cold at night.  Deep tendon reflexes were +1/4, PT +2/4, and capillary refill was within normal limits.  There was diminished proprioception.  The impression was diabetes with worsening neuropathy, diabetic ulcer, and oncycomycosis.  An EMG/NCS, conducted in November 2008, revealed moderately severe bilateral lower extremity motor and sensory neuropathy; there was also borderline ulnar motor and median, ulnar and radial sensory conduction in the upper extremities.  The examiner stated that those findings document lower extremity motor and sensory neuropathy likely to impair function, but need not necessarily correlate with complaints of probable diabetic painful small fiber sensory neuropathy.  

Received in January 2010 were VA progress notes dated from October 2009 to January 2010.  These records reflect ongoing treatment for diabetes mellitus.  The Veteran was seen for a follow-up evaluation with his primary care provider in October 2009; at that time, he stated that his glucose at home was running high but he had been drinking a lot of soda.  The assessment was type 2 diabetes mellitus with poor glycemic control; the examiner stated that the Veteran needed to quit drinking sodas immediately and increase his Metformin to 100mg twice a day and he can continue Januvia as prescribed from outside.  The examiner further stated that, if no improvement was shown in 3 months, the Veteran would benefit from Insulin at night.  

Additional VA progress notes were received in May 2010 covering the period from January 2010 through May 2010.  During a clinical visit in May 2010, it was noted that the Veteran was having a routine office visit with improved glycemic control on medications from outside VA.  The pertinent diagnoses were type 2 diabetes mellitus with good glycemic control, continue with the current management from outside; and diabetes neuropathy of the feet on amitriptyline.  

The Veteran was afforded another VA examination in February 2011.  At that time, it was noted that he was employed in maintenance at a local casino.  The Veteran denied any prescribed bedrest or treatment due to his claimed conditions in the last 12 months.  The Veteran reported that the diabetes had had minimal effect on his usual occupation; he did report that, due to his neuropathy, he experienced a significant amount of foot discomfort with the prolonged standing that is required in his job, which decreases his productivity.  The Veteran indicated that he is able to perform all activities of daily living independently.  Current medications include Metformin 1000 mg two times a day, and Lantus insulin 45 units subcutaneously every day.  The Veteran denied any hospitalizations or surgeries due to his diabetes.  It was noted that he does have a history of hypertension and provides information that his hypertension was diagnosed approximately 10 years prior to his diabetes and, as such, was not caused by or related to his diabetes.  He has not had any hypoglycemic or ketoacidotic episodes requiring hospitalization.  He reported that he sees his diabetic care provider every month.  The Veteran indicated that he does not really follow any strict diet; he tries to limit his sweets and starch in his diet.  He has not been prescribed any restricted activity to control blood sugars.  He reported that his weight is stable.  The Veteran denied any other symptoms.  He did not have a history of renal insufficiency; and there was no history of diabetic nephropathy.  

A peripheral nerves examination was also conducted.  The Veteran reported that his feet are tight and edematous even though they are not.  He stated that his feet are very painful with ambulation; he also complained of fatigue of his feet.  He complained of numbness and tingling of the feet.  He described the pain as being daily and episodic; it waxes and wanes throughout the day.  He reported flare-ups of pain, with the pain being a 10 at nighttime.  The Veteran stated that the neuropathy interferes with his daily activities in that it limits his mobility.  Aggravating factors include walking greater than 50 yards.  He was able to dorsiflex and plantar flex both feet and toes without any difficulty.  Skin surface of the feet was smooth and intact on both feet.  He was noted to have somewhat dry skin with some flakiness present.  There was no pain with foot manipulation.  There was no evidence of abnormal weight bearing on the Veteran's feet or his shoes.  Deep tendon reflexes were present and equal bilaterally; biceps, brachioradialis, patellar and Achilles were all 2+.  There was no atrophy, hypertrophy or loss of muscle tone noted on examination.  Strength testing to gravity and resistance was 5/5 bilaterally.  The Veteran was able to correctly identify pinprick and light touch to all extremities with the exception of his feet.  He was unable to distinguish between dull and sharp on dorsal and plantar surfaces of the feet.  He was able to correctly identify vibration to all extremities times four, including the feet.  He was unable to perform toe walk due to concern of poor balance.  He was able to perform heel walking and tandem walking without difficulty.  He had a negative Romberg and a negative pronator drift.  He had no tremors, fasciculations, spasticity or rigidity noted on examination.  The diagnoses were diabetes mellitus type 2, noninsulin requiring, no functional limitations; and, neuropathy, both feet, minimal to mild functional limitations.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  After review of the evidentiary record, the Board concludes that the Veteran's diabetes and peripheral neuropathy of the feet have not significantly changed and uniform evaluations is warranted since the effective date of the award of service connection.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Diabetes

The Veteran's diabetes has been rated 20 percent disabling under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Code 7913.  According to Diagnostic Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activity.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334(June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95(1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).  This is especially so where the criteria for the lesser rating contemplates 2 of the 3 criteria for the higher rating.  

Based on the evidence of record, a disability rating in excess of 20 percent for the Veteran's diabetes mellitus is not warranted.  The evidence overall reflects that the Veteran's diabetes is adequately compensated by the 20 percent rating as he is shown to sometimes require insulin and restricted diet and oral hypoglycemics.  However, there is no indication that his treating physicians have regulated his activities due to his diabetes.  None of the medical records suggests any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  The records show that the Veteran was diagnosed with diabetes in September 2003; at that time, his diabetes was controlled by diet; he was subsequently prescribed oral medications (Metformin).  During a clinical visit in October 2009, a VA examiner suggested that the Veteran was seen every three months; and, he suggested the possible use of insulin if no improvement was noted at the next visit.  More recently, during the February 2011 VA examination, it was noted that the Veteran was currently using Lantus insulin 45 units subcutaneously every day for diabetes.  However, he stated that he does not really follow any strict diet; he tries to limit his sweets and starch in his diet.  He has not been prescribed any restricted activity to control blood sugars.  He reported that his weight is stable.  Nor is there evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against the claim for a higher rating.  

The Board has considered the Veteran's contentions regarding his inability to perform certain activities as a result of his diabetes; however, the Board finds that the competent evidence demonstrates that any restriction of his activities is not medically required.  In sum, with the exception of the disabilities that have been assigned separate ratings (which ratings are not decided herein), the Veteran's symptoms associated with his diabetes are contemplated in the current 20 percent disability rating.  Thus, the preponderance of the evidence is against the claim for a rating in excess of 20 percent.  As the preponderance of the evidence weighs against the claim, the benefit-of-the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the problems experienced by the Veteran are the very ones contemplated by the rating criteria.  The Board therefore finds that there has been no showing that the service-connected diabetes has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  Peripheral Neuropathy of the Feet

The Veteran alleges entitlement to increased disability ratings for his service-connected right and left foot diabetic neuropathy.  The Veteran is currently receiving separate 10 percent ratings for peripheral neuropathy of the right and left feet by application of Diagnostic Code 8525, incomplete paralysis of the posterior tibial nerve.  38 C.F.R. § 4.124a.  The RO awarded service connection for these neuropathic conditions as secondary to the Veteran's service-connected diabetes.  

In rating peripheral nerve injuries and their residuals, attention is to be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  With partial loss of one or more extremities from neurological lesions, rate by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Under Diagnostic Code 8525, a 10 percent evaluation is warranted for mild or moderate incomplete paralysis of the posterior tibial nerve.  A 20 percent evaluation requires severe incomplete paralysis of posterior tibial nerve.  A 30 percent evaluation requires complete paralysis, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  38 C.F.R. § 4.124a.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a claim for a higher rating.  38 C.F.R. §§ 4.2 , 4.6.  

Upon review of the evidence of record, a rating beyond 10 percent is not demonstrated for either the right or left foot neuropathy.  A review of the record reveals that the Veteran's right and left foot neuropathy results in wholly sensory manifestations.  The medical evidence of record does not demonstrate that the Veteran's problems are characterized by severe incomplete paralysis of the posterior tibial nerve.  

VA treatment records indicate that the Veteran has experienced continuous pain and numbness in his feet.  During the August 2008 VA examination, he noted that the plantar surfaces of his feet were painful and it was difficult to walk without discomfort.  He was diagnosed with diabetic neuropathy of both feet; however, his symptoms were not severe.  In November 2008, EMG studies revealed mild to moderately abnormal nerve conduction, with lower extremity motor and sensory neuropathy.  The VA examination in February 2011 demonstrated hypoesthesia involving the plantar aspect of both feet.  Neurological examination demonstrated depressed pinprick and light touch sensation in both feet.  However, deep tendon reflexes were present and equal bilaterally and he was able to identify vibration to all extremities, including the feet.  

Accordingly, the Board finds that disability ratings in excess of 10 percent are not warranted for either the Veteran's right or left foot diabetic neuropathy, throughout the pendency of this appeal.  As noted, the evidence of record consistently demonstrates that the Veteran's nerve involvement is sensory in nature and consequently no worse than moderately disabling.  The Veteran's neuropathy is characterized by hypoesthesia, with depressed pinprick and light touch sensation.  The record does not document any evidence of organic changes, such as muscle atrophy, trophic changes, weakness of the lower extremities or feet, or neurologic deficits other than a sensory deficit.  In short, there is no evidence of severe incomplete paralysis of the posterior tibial nerve in either extremity.  

Here, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the problems experienced by the Veteran are the very ones contemplated by the rating criteria.  The Board therefore finds that there has been no showing that the service-connected peripheral neuropathy has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the Board finds that criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the preponderance of the evidence is against the assignment of initial ratings in excess of 10 percent for neuropathies of the feet.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2, is denied.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right foot is denied. 

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left foot is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


